NOT FOR PUBLICATION                           FILED
                                                                          JUL 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BETHANY MENDEZ; et al.,                         No. 20-15394

                Plaintiffs-Appellants,          D.C. No. 4:19-cv-01290-YGR

 v.
                                                MEMORANDUM*
CALIFORNIA TEACHERS
ASSOCIATION; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Bethany Mendez, Linda Leigh Dick, Audrey Stewart, Angela Williams,

Stephanie Christie, and Jennifer Gribben appeal from the district court’s judgment

dismissing their 42 U.S.C. § 1983 putative class action alleging First Amendment

claims arising out of union membership dues. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s dismissal under Federal

Rule of Civil Procedure 12(b)(6), and we may affirm on any ground supported by

the record. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

We affirm.

      The parties now agree that this court’s intervening decision in Belgau v.

Inslee, 975 F.3d 940 (9th Cir. 2020), cert. denied, No. 20-1120, 2021 WL 2519114

(June 21, 2021), controls the outcome of this appeal.

      The district court properly dismissed plaintiffs’ First Amendment claims

against Associated Chino Teachers, California Teachers Association, Fremont

Unified District Teachers Association, Hayward Education Association-CTA-

NEA, National Education Association, Valley Center-Pauma Teachers Association

because the deduction of union membership dues arose from the private

membership agreements between the union defendants and plaintiffs, and “private

dues agreements do not trigger state action and independent constitutional

scrutiny.” Belgau, 975 F.3d at 946-49 (discussing state action).

      Dismissal of plaintiffs’ First Amendment claims against superintendents

Kim Wallace, Ron McCowan, Matt Wayne, Norm Engield, and Attorney General

Rob Bonta was proper because plaintiffs affirmatively consented to the voluntary

deduction of union membership dues, and the Supreme Court’s decision in Janus

v. American Federation of State, County & Municipal Employees, Council 31, 138



                                         2                                   20-15394
S. Ct. 2448 (2018), did not extend a First Amendment right to avoid paying union

dues that were agreed upon under validly entered membership agreements. See

Belgau, 975 F.3d at 950-52.

      The district court did not abuse its discretion in denying leave to amend

because any amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that dismissal without leave to amend is proper when

amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                   20-15394